                      Case 1:20-cv-03829-LAK Document 36 Filed 05/12/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                               Southern District
                                                 __________      of New
                                                              District ofYork
                                                                         __________


 CRYPTO ASSETS OPPORTUNITY FUND LLC and                           )
                             Plaintiff                            )
                                v.                                )      Case No.   Civ. No.: 1:20-cv-3829-LAK
 BLOCK.ONE, BRENDAN BLUMER, DANIEL LARIM                          )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Plaintiffs                                                                                                           .


Date:          05/12/2021                                                                /s/ James Koutoulas
                                                                                           Attorney’s signature


                                                                                      James Koutoulas- 5873328
                                                                                       Printed name and bar number
                                                                             10 N Dearborn, Suite 400, Chicago, IL 60602



                                                                                                 Address


                                                                                      james@koutoulaslaw.com
                                                                                             E-mail address

                                                                                            (312) 836-1180
                                                                                            Telephone number



                                                                                              FAX number


            Print                        Save As...                                                                  Reset
